NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COURAGE UHUMWNOMA OSAWE,                        No.    19-16683

                Plaintiff-Appellant,            D.C. No.
                                                3:18-cv-00600-RCJ-WGC
 v.

JENNIFER TINSLEY, DMV Investigator;             MEMORANDUM*
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted October 9, 2020**
                                Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and ANTOON,*** District
Judge.

      Plaintiff-Appellant Courage Osawe appeals the district court’s grant of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
summary judgment in favor of Defendants-Appellees. Reviewing de novo,

Rosenbaum v. Washoe Cnty., 663 F.3d 1071, 1075 (9th Cir. 2011) (per curiam), we

affirm.1

      The district court properly concluded that Defendants, Nevada Department

of Motor Vehicle officers, were entitled to qualified immunity. Even assuming a

reasonable jury could conclude that Defendants did not have probable cause to

arrest Osawe for violating Nevada Revised Statutes 482.020 and 482.322, it was at

least reasonably arguable that probable cause existed. See id. at 1078. At the time

Osawe was arrested, Defendants had evidence that Osawe had personally sold one

car and was involved in the sale of another. Further, he did not dispute that his

phone number was listed on advertisements for four vehicles. Osawe had also

been spotted at vehicle auctions. On the basis of this information, an officer could

have reasonably believed that Osawe was dealing vehicles without a license.

Defendants are therefore entitled to qualified immunity.

      AFFIRMED.




1
 Because the parties are familiar with the facts and procedural history of this case,
we do not recount them here.

                                          2